      Case 4:20-cv-02078-MWB Document 141 Filed 11/16/20 Page 1 of 22




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                    )       Civil Action
PRESIDENT, INC.; et al.,               )
                                       )
             Plaintiffs,               )
      v.                               )       No.: 4:20-cv-02078
                                       )
Kathy Boockvar; et al,                 )
                                       )
             Defendants.               )       Judge Matthew W. Brann

 BRIEF IN SUPPORT OF MOTION TO DISMISS THE FIRST AMENDED
     COMPLAINT AND JOINDER OF MOTION TO DISMISS THE
 COMPLAINT OF NORTHAMPTON COUNTY BOARD OF ELECTIONS
   OR, IN THE ALTERNATIVE, DISMISS PENDING STATE-COURT
            RESOLUTION OF STATE-LAW QUESTIONS

   Lead Plaintiff Donald J. Trump for President, Inc. is the principal committee for

the reelection campaign of Donald J. Trump and its candidate Donald J. Trump.

The Complaint also names as Plaintiffs two individuals whom are purported to be

qualified electors and registered voters – one from Lancaster County and one from

Fayette County. Northampton County Board of Elections (“Movant”) is the

governmental office charged with running and operating general and primary

elections in the County of Northampton, Pennsylvania.

   On November 15, 2020, the Plaintiffs filed a First Amended Complaint that

removes their argument related to watchers and focuses on a purported devaluation

in the votes of certain individuals. This purported devaluation hinges on the

interpretation of state law. They have added allegations related to their own County
                                           1
        Case 4:20-cv-02078-MWB Document 141 Filed 11/16/20 Page 2 of 22




Election Boards refusing to provide notice to voters who had their ballot spoiled

and affording them the opportunity to vote provisionally. The allegations suggest a

manner of interpretation of the Pennsylvania Election Code that is not correct and

could be viewed as a violation of voters right to due process. Instead of suing their

own Boards, the Plaintiffs have sued Boards providing notice and opportunity to

vote provisionally. Notably, there is a process for the Plaintiffs to challenge such

provisional votes, but the interpretation proposed would also deprive voters of this

due process remedy. Additionally, in seeking an equitable remedy the Plaintiffs

are seeking to the enjoin certification of the entire election rather than follow the

processes set up by the Pennsylvania legislature in challenging provisional votes.

Finally, the Plaintiff, in their First Amended Complaint, do not meet the pleading

required for injunctive relief or the standard required for an equal protection

violation, even by analogy, to the redistricting cases cited. There are, at best, only

anecdotal and nominal allegations as to the size of any discrepancy.

   I.     Joinder of Argument

   It is anticipated and expected that the other six (6) Defendant Counties’ Boards

of Elections and the Secretary of the Commonwealth of Pennsylvania will file

Motions to Dismiss in this matter. It is anticipated and expected that the Motions to

Dismiss filed by the six (6) counties and Secretary of the Commonwealth of

Pennsylvania will provide grounds for dismissal of Plaintiffs’ First Amended


                                           2
         Case 4:20-cv-02078-MWB Document 141 Filed 11/16/20 Page 3 of 22




Complaint that would also be grounds for dismissal of Plaintiffs’ First Amended

Complaint against Movant. Movant joins in and incorporates by reference any

Motions to Dismiss and Joinders filed by the other six (6) counties and the Secretary

of the Commonwealth of Pennsylvania to the extent that such Motion to Dismiss

would provide a basis for the dismissal of Plaintiffs’ First Amended Complaint as to

the Movant. Should this Court grant a Motion to Dismiss filed by any of the other

six (6) counties or the Secretary of the Commonwealth and dismiss Plaintiffs’ First

Amended Complaint, Movant respectfully requests that any Order dismissing

Plaintiffs’ First Amended Complaint would apply equally to the Movant. In

addition to the legal grounds set forth in the Motions of the Co-Defendants, the

Movant is entitled to relief on the three grounds as set forth below.

   II.     Failure to State a Claim

   The Plaintiffs’ First Amended Complaint makes broad allegations of the

wrongdoing of the Defendant Counties’ Boards of Elections without specifying the

specific deficiencies attributable to the Movant. In fact, Movant is referenced only

once, other than being named in the caption and identified as a defendant.

Plaintiffs have not alleged that they have been injured in any way by Movant, nor

have they reasonably offered evidence, based on a factual investigation, that the

Movant has in any way acted improperly in conducting the Presidential Election of




                                          3
       Case 4:20-cv-02078-MWB Document 141 Filed 11/16/20 Page 4 of 22




November 2020. Indeed, Plaintiffs’ First Amended Complaint includes no factual

allegations involving the improper conduct or actions of the Movant at all.

   A well-pleaded Complaint must be supported by factual allegations. Dreibelbis

v. County of Berks, 438 F.Supp.3d 304 citing Ashcroft v. Iqbal, 556 U.S. 662, 129

S. Ct 1937, 173 L.Ed,2d 868 (2009) and Bell Atl. Corp v. Twombly, 550 U.S. 544,

127 S. Ct. 1955, 167 L. Ed.2d 929 (2007). “A Claim has factual plausibility [only]

when the plaintiff pleads factual content that allows the Court to draw the

reasonable inference that the defendant is liable for the alleged misconduct.” Id at

678, 129 S.Ct. 1937. Dismissal for failure to plead appropriately pursuant to

Federal Rule of Civil Procedure 12(b)(6) is warranted in the instant matter.

   III.   Pennsylvania Election Code

   The Plaintiffs object to the practice of advising voters of discernible

deficiencies as they are related to their mail-in or absentee ballots. This is an

action that preserves the due process rights of such voters, in relation to the state

action, and also safeguards their franchise and opportunity to vote. The Plaintiffs

claim that the Board failed to follow mandatory duties in the “pre-canvass” and

“canvass” of “votes”, which diluted the “votes” of individuals in other counties.

Painfully, the Plaintiffs cite Baker v. Carr and its progeny asking the court to

essentially nullify millions of other votes. Baker v. Carr, 369 U.S. 186 (1962).

They do so rather than suggesting a construction of the Election Code that is more


                                           4
      Case 4:20-cv-02078-MWB Document 141 Filed 11/16/20 Page 5 of 22




rational and that preserves the Constitutionality of the offered construction on due

process grounds. The Plaintiffs claim the Defendants pre-vote processing of

ballots, including providing a notice regarding state action invalidating ballots and

depriving individuals of their vote, devalued the “vote” of certain Plaintiffs in

counties that did not provide notice of such deficiencies.

   However, their interpretation of the Pennsylvania Election Code, which equates

the practice of notifying those attempting to vote of errors with the devaluation of

the actual vote of other potential voters, is entirely erroneous. The Plaintiffs can

point to no prohibition in providing such notice. They refer to the Boockvar case,

which merely concluded that “Boards are not required to implement a ‘notice and

opportunity to cure’ procedure for and absentee ballots that voters have filled out

incompletely or incorrectly.” Pa. Democratic Party v. Boockvar, 2020 Pa. LEXIS

4872, at *55 (Sep. 17, 2020). The Court in Boockvar could have concluded such

notice was prohibited, but instead only rejected compelling such action.

   The Plaintiffs also cite Pierce, which addressed the application of “different

standards to determine whether a third-party hand-delivered absentee ballot

constitutes a legal vote.” Pierce v. Allegheny Cty. Bd. of Elections, 324 F. Supp. 2d

684, 698 (W.D. Pa. 2003). In Pierce, with limited evaluation of the equal protection

claim, the issues were specifically couched in terms of the application of different




                                          5
       Case 4:20-cv-02078-MWB Document 141 Filed 11/16/20 Page 6 of 22




policies to counting otherwise valid votes.1 Upon acceptance, the votes in Pierce

would be counted by the Boards. As such, at issue was the standards applied to in

various counties to determine whether such a vote was valid, not necessarily pre-

vote actions that would increase the number of votes in a race, as at issue here. The

harm was not based on the number of votes in Allegheny County versus

Philadelphia County, as is alleged by the Plaintiff in this case. It was failure to give

equal weight to votes cast in both Allegheny County and in Philadelphia County. In

fact, there was no way for Philadelphia County, which was subject to an injunction,

to count votes from ballots hand-delivered by third parties. Similarly, the Plaintiffs

cite Bush v. Gore, which also addresses the actual weight of a vote, stating

      The right to vote is protected in more than the initial allocation of the
      franchise. Equal protection applies as well to the manner of its
      exercise. Having once granted the right to vote on equal terms, the
      State may not, by later arbitrary and disparate treatment, value one

1
  Notably also in Pierce the Court did not order the decertification of an election
and instead treated certain specifically identified ballots as challenged. It also
noted that “[n]either the parties nor the intervenors addressed the ramifications of
defendant's absentee ballot practices to the results of the statewide November 4,
2003 election. Pierce v. Allegheny Cty. Bd. of Elections, 324 F. Supp. 2d 684, 698
(W.D. Pa. 2003). The Pierce court then deferred to the comprehensive challenge
procedures in place under the election code. Id. at 698. Other courts have
recognized that decertifying an election would cause a massive harm and
disenfranchisement of voters. Marks v. Stinson, 19 F.3d 873, 875 (3d Cir. 1994)




                                           6
       Case 4:20-cv-02078-MWB Document 141 Filed 11/16/20 Page 7 of 22




      person's vote over that of another. See, e.g., Harper v. Virginia Bd. of
      Elections, 383 U.S. 663, 665, 16 L. Ed. 2d 169, 86 S. Ct. 1079 (1966)
      ("Once the franchise is granted to the electorate, lines may not be
      drawn which are inconsistent with the Equal Protection Clause of the
      Fourteenth Amendment"). It must be remembered that "the right of
      suffrage can be denied by a debasement or dilution of the weight of a
      citizen's vote just as effectively as by wholly prohibiting the free
      exercise of the franchise." Reynolds v. Sims, 377 U.S. 533, 555, 12 L.
      Ed. 2d 506, 84 S. Ct. 1362 (1964).

Bush v. Gore, 531 U.S. 98, 104-05, 121 S. Ct. 525, 530 (2000).

   Similar to these cases, the Plaintiffs argue the Defendants misapplied 25 P.S.

3146.8 causing an actual devaluation of the vote of other state voters. However,

under the Election Code, a rejected absentee or mail-in ballot is not a vote that is

part of the canvass or pre-canvass, as alleged. Additionally, the Plaintiffs appear to

claim there is some sort of pre-canvass secrecy provision that would prohibit the

Defendants from reporting information to the Department of State or to individuals

attempting to vote. Rather, there is simply a provision limiting the ability of

“watchers” to report “results” prior to the close of the polls.

   Section 3146.8 describes the actions of the “county boards of election” and also

“watchers” in relation to the tallying of ballots during the “pre-canvass,” and

subsequent “canvass” of votes. The Plaintiffs erroneously allege that advising

potential voters of defects apparent on the exterior envelopes containing absentee

or mail-in ballots amounts to a pre-canvass in violation of the Election Code.




                                           7
      Case 4:20-cv-02078-MWB Document 141 Filed 11/16/20 Page 8 of 22




   The definition of “pre-canvass” means “the inspection and opening of all

envelopes containing official absentee ballots or mail-in ballots, the removal of

such ballots from the envelopes and the counting, computating and tallying of the

votes reflected on the ballots. The term does not include the recording or

publishing of the votes reflected on the ballots.” 25 P.S. 2602 (q.1)((2020)

(emphasis added). Similarly, except as to recording or publishing votes, the term

“canvass,” means the gathering of ballots after the final pre-canvass meeting and

the counting, computing, and tallying of the votes reflected on the ballots.

   The pre-canvass begins no earlier than 7:00 am on election day and it begins the

process of actually, among other things, tallying votes on the ballots received inside

the envelopes. 25 P.S. 3146.8(g)(1.1) (2020). This is the only time that the actions

of the entire definitional term can be undertaken – inspection, opening, removal and

counting. Further, in regard to the envelopes, the definition describes the

“inspection and opening” as a joint clause. It is not rational to interpret the

inspection and opening terms separately. It would be impossible to receive such

ballots without observing aspects of the exterior envelope. Some level of inspection

of the outer envelope is necessary to process the absentee ballot, to scan the ballot,

to ensure the information is inputted to avoid double voting, and to handle the ballot

in a manner that makes naked ballots immediately evident due to tracki marks and




                                           8
       Case 4:20-cv-02078-MWB Document 141 Filed 11/16/20 Page 9 of 22




other relatively obvious indicia. There is also an interior envelope, the only envelope

actually containing an official absentee or mail-in ballot.

   In short, a rejected application or rejected ballot is not a part of the pre-canvass

to be tabulated, nor is it a vote that is counted, computed, or tallied and, as a result,

such information is not governed by 25 P.S. 3146.8(g)(1.1), which the Plaintiffs

posit prohibits a due process type notice to potential voters. The definition of “pre-

canvass” bolsters this clear interpretation as the definition includes an “and” in

relation to counting, computating and tallying of votes. This presumes an actual

result at the conclusion of such activities and/or a vote actually being a part of such

results. 25 P.S. 3146.8(g)(1.1) itself references “results” or any “portion of” results

of a pre-canvass meeting which is an indication of finality – the results as a whole

or portions of any race or result. The statute must be interpreted in a manner to

preserve its Constitutionality, and this interpretation allows the notice and the due

process expected. Similar notice and due process is provided for challenged

ballots in 25 P.S. 3146.8(g)(5).

   Finally, the Plaintiffs claim that the Board cannot publish or communicate any

listing of rejected ballots as a result of the pre-canvass proviso that, “[n]o person

observing, attending or participating in a pre-canvass meeting may disclose the

results of any portion of any pre-canvass meeting prior to the close of the polls.” 25

P.S. 3146.8(g)(1.1). Notably 25 P.S. 3146.8(g)(1.1) also applies specifically to a


                                            9
      Case 4:20-cv-02078-MWB Document 141 Filed 11/16/20 Page 10 of 22




“pre-canvass” on election day, and the referenced clause appears immediately after a

clause related to representatives being permitted to observe a pre-canvass. The

subsequent provision, 25 P.S. 3146.8(g)(2), deals with those votes received after the

pre-canvass. In regard to this meeting, the Code specifically references that “[t]he

county board of election shall not record or publish any votes reflected on the ballots

prior to the close of the polls.” The inclusion of the Board in prohibiting such contact

after the period where a cure is possible by provisional ballot thus appears significant.

Further, Section 3146.09 specifically indicates that any elections lists are public

records, such as those made when an absent or mail-in ballot is processed, along with

“[a]ll official absentee ballots, files, applications for such ballots and envelopes on

which the executed declarations appear, and all information and lists.” 25 P.S. 3146.9

(2020). It would make little consistent policy sense to have such open records yet an

inability to provide such notice.

   IV.    Res Judicata and Collateral Estoppel

      The Plaintiffs have previously litigated several of the exact issues in

previous matters in a coordinated jurisdiction and state court, including issues

related to providing such ballots, related to a voter’s return of mail-in and absentee

ballots, related to any review/verification of such ballots, related to notice and

opportunity to cure and related to poll watchers. Pa. Democratic Party v.

Boockvar, 2020 Pa. LEXIS 4872 (Sep. 17, 2020); Donald J. Trump for President,


                                          10
      Case 4:20-cv-02078-MWB Document 141 Filed 11/16/20 Page 11 of 22




Inc. v. Boockvar, 2020 U.S. Dist. LEXIS 188390 (W.D. Pa. Oct. 10, 2020).

Similarly, the Plaintiffs pursued many of the same legal arguments related to Equal

Protection, Substantive Due Process and others.

      Res judicata (i.e. claim preclusion) and collateral estoppel (i.e. issue

preclusion), bars the relitigation of claims or issues that should or could have been

adjudicated in a prior action. McGill v. Southwark Realty Co., 828 A.2d 430, 433

(Pa. Commw. 2003). The main difference between the two doctrines is that res

judicata operates to preclude re-litigation of a claim irrespective of the issues

raised in the initial suit, whereas collateral estoppel operates only to preclude

relitigation of issues that were actually litigated in the initial suit. Chada v. Chada,

756 A.2d 39 (Pa. Super. 2000).

      Res judicata prohibits relitigating a claim which has already been litigated.

It has been stated that "[w]here there has previously been rendered a final

judgment on the merits by a court of competent jurisdiction, the doctrine of res

judicata will bar any future suit on the same cause of action between the parties."

Chada, 756 A.2d at 42. In addition to a final judgment on the merits, there must be

"1. identity in the thing sued upon; 2. identity in the cause of action; 3. identity of

persons and parties to the action; and 4. identity of the capacity of the parties sued

or being sued" for the doctrine to apply. Id. If it applies it "preclud[es] any future

suit between the parties . . . on the same cause of action." Balent v. City of Wilkes-


                                           11
      Case 4:20-cv-02078-MWB Document 141 Filed 11/16/20 Page 12 of 22




Barre, 669 A.2d 309, 313 (Pa. 1995). It applies not only to claims that were

litigated but also to claims that should have been litigated. Id.

      Collateral estoppel prohibits relitigating an issue which was already been

decided. In order for collateral estoppel to apply the following must be established:

"(1) the issue decided in the prior case is identical to one presented in the later case;

(2) there was a final judgment on the merits; (3) the party against whom the plea is

asserted was a party or in privity with a party in the prior case; (4) the party or person

privy to the party against whom the doctrine is asserted had a full and fair opportunity

to litigate the issue in the prior proceeding and (5) the determination in the prior

proceeding was essential to the judgment." Chada, 756 A.2d at 43. Our Supreme

Court has adopted Restatement (Second) of Judgments § 27 and its definition of issue

preclusion, which provides that "when an issue of fact or law is actually litigated and

determined by a valid and final judgment, and the determination is essential to the

judgment, the determination is conclusive in a subsequent action between the parties,

whether on the same or a different claim." McGill v. Southwark Realty Co., 828 A.2d

434 n.5 (Pa. Commw. 2003).

      As a result, this matter should be dismissed as res judicata or the Plaintiffs

should be estopped from proceeding as to the referenced claims.




                                           12
        Case 4:20-cv-02078-MWB Document 141 Filed 11/16/20 Page 13 of 22




   V.      No Properly Plead Claim of Vote Devaluation

   American democracy is founded on the concept that power is derived from the

consent of the governed.2 Our society is too large for individual participation in the

administration of government, so we delegate our authority to representatives.

Americans express their consent through individual votes. Several cases have

addressed the devaluation of these votes, primarily in the redistricting context. As

previously noted, Baker v. Carr and its progeny opened the courts’ doors to claims

of vote devaluation, even over great concerns for the need for judicial restraint in

entering a “political thicket.” The cases cited by the Plaintiffs primarily address the

substantive weight of a vote in comparison to other voters. However, as noted


    2
      See THE DECLARATION OF INDEPENDENCE para. 2 (U.S. 1776) ("[w]e hold these
Truths to be self-evident, that all Men are created equal, that they are endowed by
their Creator with certain unalienable Rights, that among these are Life, Liberty and
the pursuit of Happiness. That to secure these Rights, Governments are instituted
among Men, deriving their just Powers from the Consent of the Governed.");
DECLARATION OF THE CAUSES AND NECESSITY OF TAKING UP ARMS para. 1-4 (U.S.
1775) (stating that "[i]f it was possible . . . that the divine Author of our existence
intended a part of the human race to hold . . . an unbounded power over others . . .
the inhabitants of these colonies might at least require from the parliament of Great-
Britain some evidence, that this dreadful authority over them, has been granted to
that body . . . . [Parliament has imposed unjust laws and taxes without our consent]
[b]ut why should we enumerate our injuries in detail? By one statute it is declared,
that parliament can ‘of right make laws to bind us in all cases whatsoever.’ What is
to defend us against so enormous, so unlimited a power? Not a single man of those
who assume it, is chosen by us.). DECLARATION AND RESOLVES OF THE FIRST
CONTINENTAL CONGRESS para. 10 (U.S. 1774) (resolution four states that a
"foundation of English liberty, and of all free government, is a right in the people to
participate in their legislative council" and that a tax may not be imposed without
the consent of the governed.).
                                          13
      Case 4:20-cv-02078-MWB Document 141 Filed 11/16/20 Page 14 of 22




above, the processes the Plaintiffs challenge have more to do with pre-voting access

issues, which effectively allows a broader franchise and protection of due process

rights. Bognet v. Sec’y of the Commonwealth of Pa., No. 20-3214, 34 (3rd Cir. Nov.

13, 2020) (“Contrary to the Voter Plaintiffs’ conceptualization, vote dilution under

the Equal Protection Clause is concerned with votes being weighted differently”).

In regard to the Equal Protection analysis, there are no allegations regarding any

quantification of the purported devaluation of the Plaintiffs’ vote as likely would be

required for an actual Equal Protection review, as opposed to an Article I, § 2

analysis. There are certainly no allegations related to actions potentially devaluing a

vote by Defendant, Northampton County Board of Elections, and a fair reading of

the Complaint cites nothing qualifiable on a statewide basis.

      In regard to vote devaluation in the redistricting context, the one-person,

one-vote principle announced in Gray v. Sanders and clarified in Wesberry v.

Sanders3 stated that "as nearly as practicable" districts must be drawn to produce

population equality. Wesberry v. Sanders, 376 U.S. 1 (1963); Gray v. Sanders,

372 U.S. 368 (1963). This is the crux of the argument regarding an equally


3
 Wesberry was the first post-Baker case to analyze Congressional redistricting.
The challenged district had a population of 823,680 in a state with an average
district population of 394,312 persons. Surprisingly the Court did not base its
decision on the Equal Protection Clause. It based its ruling on Article I, § 2 of the
United States Constitution, which led to the incongruity between state legislative
and Congressional redistricting standards.

                                         14
      Case 4:20-cv-02078-MWB Document 141 Filed 11/16/20 Page 15 of 22




weighted vote. In the redistricting contest, this standard applies to both state

legislative districts and Congressional districts. However, it is derived from two

different origins and two slightly different standards have emerged. State

legislative districts are reviewed under the Equal Protection Clause of the

Fourteenth Amendment and an overall range of ten percent is permitted between

the most and least populated districts to accommodate legitimate state policies.

Mahan v. Howell, 410 U.S. 315, 93 S. Ct. 979 (1973). On the other hand,

Congressional districts are regulated under Article I, § 2 of the United States

Constitution, which generally requires absolute equality. Kirkpatrick, 394 U.S. at

530 (1969); White v. Weiser, 412 U.S. 783, 790 (1973); Karcher v. Daggett, 462

U.S. 725, 731 (1983). That said, even under Article I, some deviations are

permitted if they are unavoidable or occur despite a good faith effort to reach

equality, if a valid justification is offered. Kirkpatrick, 394 U.S. at 530-31. At

times, the Plaintiffs seem to conflate these different lines of cases.

      To the extent that the Plaintiffs are alleging a structural or actual devaluation

of their “vote” or an analogous pre-vote process that purportedly leads to less votes

being cast in their “particular part heavy” county, it is posited that they must still

plead some quantification of the harm to meet minimum pleading standards in this

Equal Protection context. The Bognet case noted that analgous equal protection

argument regarding devaluation that was being made, but did not proceed past the


                                           15
      Case 4:20-cv-02078-MWB Document 141 Filed 11/16/20 Page 16 of 22




standing issues. Bognet v. Sec’y of the Commonwealth of Pa., No. 20-3214, 34-42

(3rd Cir. Nov. 13, 2020). Even if such a devaluation argument was actionable, the

courts would presumably have to treat votes devalued under line of reasoning with

votes devalued under the 14th Amendment Equal Protection in the redistricting

context. In this case, there is nearly no actual allegations that state the magnitude

of such a deviation as would be required in redistricting cases. In fact, there are

only anecdotal irregularities alleged and nothing that would meet the applicable

standards under the Equal Protection clause. Notably, even if one were to assume

the Plaintiffs have met their initial burden, there is clearly an exceptionally strong

legislative goal being sought – the enfranchisement of more citizens and the

protection of their right to vote in a particularly difficult period, i.e. a global

pandemic. Notably, in the redistricting context, the burden of justification has also

been flexible depending on the size of the deviation. Given the important

justification and the near nonexistent offering on the part of the Plaintiffs it is

without reasonable question that this burden would be met.

   VI.    Equitable Relief Inappropriate

   Though the exercise of jurisdiction in equity is discretionary, a court has no jurisdiction

where an adequate statutory remedy at law exists. Starkey v. Smith, 445 Pa. 118, 283 A.2d

700 (1971)(no jurisdiction related to registering voters because of Election Code remedies).

Remedies at law and in equity may co-exist where a statute creates a special remedy in


                                            16
      Case 4:20-cv-02078-MWB Document 141 Filed 11/16/20 Page 17 of 22




equity which is in addition to the remedy at law, but where only an action at law exists, a

party is estopped from maintaining an equity action. Slotsky v. Gellar, 455 Pa. 148, 314

A.2d 495 (1974). The evidence needed to establish equitable rights must be clear and

precise. Additionally, the relief granted in equity must be on the narrowest grounds possible.

   In this case, the Election Code provides a remedy at law and no equitable relief is

proper or permitted given the statutory remedy. Additionally, the evidence is not clear

and precise. In this case, there are no pleadings that state any clear right to recover and

the Plaintiffs continually press for discovery to seek evidence to prove their case.

   Further, the Plaintiffs are seeking broad sweeping relief, such as decertification of the

entire election and disenfranchisement of millions of voters. Such broad relief is not the

most narrow available or appropriate in light of the adequate remedy art law in

challenging the resulting provisional votes, which has been ignored by the Plaintiffs.

   Plaintiffs’ prayer for relief includes a request that Defendants be precluded from

certifying the results of the General Election and a temporary restraining order and

preliminary injunction granting the same relief during the pendency of this action.

This requested relief goes far beyond the “cure” issue that remains at the heart of

Plaintiffs’ First Amended Complaint. Case law is clear that dismissal is warranted

where the relief requested is two broadly framed. Victor v. R.M. Lawler, 2011 WL

1107013 (M.D. Pa. 2011).




                                             17
      Case 4:20-cv-02078-MWB Document 141 Filed 11/16/20 Page 18 of 22




   Conclusion

      Moving Defendant respectfully requests that this Court grant its Motion to

Dismiss and dismiss Plaintiffs’ First Amended Complaint for all of the grounds

cited herein or in the Motions to Dismiss and Briefs filed by the Co-Defendants in

this matter.


                                      COUNTY OF NORTHAMPTON


                                      By: /s/ Timothy P. Brennan
                                             Attorney ID: 91798
                                             Assistant Solicitor
                                             County of Northampton
                                             669 Washington Street
                                             Easton, PA 18042
                                             610-829-6350
                                             tbrennan@northamptoncounty.org

                                      By: /s/ Brian J. Taylor, Esq.
                                             Attorney ID: 66601
                                             Assistant Solicitor
                                             County of Northampton
                                             669 Washington Street
                                             Easton, PA 18042
                                             610-829-6350
                                             btaylor@northamptoncounty.org

Date: November 16, 2020




                                        18
      Case 4:20-cv-02078-MWB Document 141 Filed 11/16/20 Page 19 of 22




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                    )        Civil Action
PRESIDENT, INC.; et al.,               )
                                       )
             Plaintiffs,               )
      v.                               )        No.: 4:20-cv-02078
                                       )
Kathy Boockvar; et al,                 )
                                       )
             Defendants.               )        Judge Matthew W. Brann

                       WORD COUNT CERTIFICATION

      I, Timothy P. Brennan, Esquire, counsel for Movant, Northampton County

Board of Elections, hereby certify that the herein Brief is in compliance with the

requirements for the length and word count of briefs pursuant to Middles District

of Pennsylvania Rules of Court LR 7.8(b). The word count function indicates that

Movant’s Brief contains 4,490 words.

                                       COUNTY OF NORTHAMPTON


                                       By:      /s/ Timothy P. Brennan
                                                Attorney ID: 91798
                                                Assistant Solicitor
                                                County of Northampton
                                                669 Washington Street
                                                Easton, PA 18042
                                                610-829-6350
                                                tbrennan@northamptoncounty.org

                                       By:      /s/ Brian J. Taylor, Esq.
                                                Attorney ID: 66601
                                                Assistant Solicitor
                                           19
     Case 4:20-cv-02078-MWB Document 141 Filed 11/16/20 Page 20 of 22




                                        County of Northampton
                                        669 Washington Street
                                        Easton, PA 18042
                                        610-829-6350
                                        btaylor@northamptoncounty.org

Date: November 16, 2020




                                   20
      Case 4:20-cv-02078-MWB Document 141 Filed 11/16/20 Page 21 of 22




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                   )        Civil Action
PRESIDENT, INC.; et al.,              )
                                      )
            Plaintiffs,               )
      v.                              )        No.: 4:20-cv-02078
                                      )
Kathy Boockvar; et al,                )
                                      )
            Defendants.               )        Judge Matthew W. Brann

                          CERTIFICATE OF SERVICE

      I, Timothy P. Brennan, Esquire hereby certify that on this date, a copy of

Movant’s Motion and Brief were served upon all counsel of record via the Court’s

CM/ECF system, which will provide electronic notice to all parties of record.


                                      COUNTY OF NORTHAMPTON


                                      By:      /s/ Timothy P. Brennan
                                               Attorney ID: 91798
                                               Assistant Solicitor
                                               County of Northampton
                                               669 Washington Street
                                               Easton, PA 18042
                                               610-829-6350
                                               tbrennan@northamptoncounty.org

                                      By:      /s/ Brian J. Taylor, Esq.
                                               Attorney ID: 66601
                                               Assistant Solicitor
                                               County of Northampton
                                               669 Washington Street
                                          21
     Case 4:20-cv-02078-MWB Document 141 Filed 11/16/20 Page 22 of 22




                                        Easton, PA 18042
                                        610-829-6350
                                        btaylor@northamptoncounty.org

Date: November 16, 2020




                                   22
